Citation Nr: 0715212	
Decision Date: 05/22/07    Archive Date: 06/01/07

DOCKET NO.  07-02 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for a disability of the 
lumbar segment of the spine.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to an increased evaluation for a scar of the 
left shoulder secondary to a shrapnel wound, currently rated 
as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active military service from July 1967 to 
March 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of September and 
October 2005 by the Department of Veterans Affairs (VA), 
Regional Office (RO) located in St. Louis, Missouri.  


FINDINGS OF FACT

On March 22, 2007, prior to the promulgation of a decision in 
the appeal, the VA received notification from the appellant 
that he had withdrawn his appeal on the issues of entitlement 
to service connection for bilateral hearing loss, tinnitus, a 
bilateral knee disability, and a back disability, along with 
an increased evaluation for a scar of the shoulder.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant with respect to the issues of entitlement to 
service connection for bilateral hearing loss, tinnitus, a 
bilateral knee disability, and a back disability, along with 
an increased evaluation for a scar of the shoulder, have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002 & Supp. 2005), the Board 
may dismiss any appeal that fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2006).  Withdrawal may be made by the 
appellant or by his or his authorized representative, except 
that a representative may not withdraw a Substantive Appeal 
filed by the appellant personally without the express written 
consent of the appellant.  38 C.F.R. § 20.204(c) (2006).

In March 2007, the veteran, through his accredited 
representative, informed the VA that he wished to withdraw 
his appeal on the issues listed on the front page of this 
action.  The veteran specifically wrote:

I wish to stop all appeals at this time.  

It is apparent to the Board that the veteran has withdrawn 
his appeal prior to the Board issuing a decision on the 
merits of his claim.  As the appellant has withdrawn this 
appeal, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appellate issues and it is 
dismissed.


ORDER

1.  Entitlement to service connection for a bilateral knee 
disability is dismissed.

2.  Entitlement to service connection for a disability of the 
lumbar segment of the spine is dismissed.

3.  Entitlement to service connection for bilateral hearing 
loss is dismissed.

4.  Entitlement to service connection for tinnitus is 
dismissed.

5.  Entitlement to an increased evaluation for a scar of the 
left shoulder secondary to a shrapnel wound, currently rated 
as 10 percent disabling, is dismissed.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


